Citation Nr: 0204677	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service connected residuals of shell fragment 
wounds to the lower back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1943 
to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied an increased 
(compensable) evaluation for residuals of shell fragment 
wounds in the lower back area.  The notice of disagreement 
was received in January 2001, and after issuance of a 
statement of the case in February 2001, the veteran timely 
perfected an appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The residuals of shell fragment wounds of the lower back 
are asymptomatic, without clinical evidence of muscle 
fibrosis or impairment, and without tender, painful, 
ulcerated, or poorly nourished scars.

3. The current overall disability associated with the lower 
back is shown to contemplate age-related degenerative 
arthritis of the lower back, and not service-connected 
residuals of shell fragment wounds.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of shell fragment wounds of the lower back are not 
met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 4.40, 4.45 4.56, 
4.71a, 4.73, 4.118; Diagnostic Codes 5286, 5292, 5293, 5294, 
7801, 7803, 7805 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Service medical records show that this highly decorated 
combat veteran was treated for in-service shell fragment and 
grenade wounds.  Service connection for wounds of the low 
back was granted on the basis if the veteran's statements and 
a VA examination showing minimal scarring.

November 1996 VA muscles examination showed a history of 
normal musculoskeletal system with no musculoskeletal 
defects.  At that time, a punctate, irregular, 1 cm well-
healed scar in the posterolateral aspect of the left mid 
thigh, that was almost impossible to see except with close 
scrutiny, was noted.  There was no thigh atrophy, muscle 
loss, seroatrophy, or traumatic defects in the muscle.  A 
January 1998 rating decision assigned a zero percent 
evaluation, effective from February 1, 1993.  This evaluation 
has remained unchanged since then.

In June 2000, the veteran submitted a letter from a private 
physician, Dr. Minteer, who opined that after an up-to-date 
physical assessment of the veteran, his impression was one of 
"post-traumatic degeneration of the lumbar spine and sacral 
areas secondary to the wounds received during World War II.

In August 2000, the veteran filed a claim for an increased 
rating of residuals of shell fragment wounds of the lower 
back, and underwent bone and joints examination in October 
2000.  The Board will only refer to sections of this detailed 
report that are relevant to the issue on appeal.

October 2000 VA examination revealed complaints of chronic 
low back pain progressively worsening over the years, with 
pain worse in the morning upon awakening, and gradually 
improving during the day.  The pain was aggravated by 
activity, lifting weight over 30 pounds, or torsional 
movements.  There was difficulty flexing the back forward, 
although never to the point of preventing the activity.

The veteran reported that he maintains a walking program of 
1-1/2 to 3 miles three to four times a week, and had more 
pain walking uphill than downhill, but no difficulties on 
level terrain.  Intermittently, he uses Ibuprofen for relief 
of stiffness and pain, and performs back exercises learned 
during physical therapy a year prior. He wears a back support 
belt daily, but uses no other assistive devices.  He also 
reported he was able to perform all his activities, but with 
pain which had progressed with the passage of years, such 
that the pain now persisted after the activity, for the 
remainder of the day.

The examiner noted that the veteran was oriented times 3, 
with muscular build and normal gait.  No ataxia or muscular 
atrophy was noted.  Back examination revealed a 2-centimeter 
long cystic lesion at the T-10 level on the left flank.  
Close scrutiny showed some very find punctate markings 
through the low lumbar and sacral areas, with increased 
underlying scar on examination of this area, with an 
irregular scar over the posterolateral aspect.  There were no 
underlying adherence or palpable masses.

In addition, the veteran was able to rise from a seated 
position without using his hands, demonstrating good balance; 
able to walk on heels and toes without significant difficulty 
or ataxia.  On palpation of his thoracolumbar spine there was 
no point tenderness through the spinous processes, but it was 
noted that there was very minimal tenderness on palpation 
about the paralumbar musculature bilaterally, and underlying 
scar in the lower lumbosacral area.

Back testing showed findings of forward flexion to 65 degrees 
without pain, and from 65 to 80 degrees with painful arc of 
motion; lateral bending of 20 degrees without pain; lateral 
rotation to 50 degrees bilaterally, without pain.  Lumbar 
extension of 20 degrees, with pain throughout the full arc of 
extension.  Muscle strength of the hips were 5/5 on the left 
and 4/5 on the right side, with symmetrical reflexes, and 
knee jerk at 1+, ankle jerk at 2+ bilaterally; straight leg 
test was positive from seated or supine positions.

Radiographs of the back showed a slight progression in the 
general arthritic pattern as compared to prior films.  There 
was no retained metal debris in the back. It is noteworthy 
that the examiner opined it was highly unlikely that the 
range of motion and motor strength of the veteran's lower 
extremities caused any type of disability in performance of 
activities of daily life; however, the back exhibited a 
limitation in range of motion, with significant findings on 
radiographs.  Most relevant to this appeal, the examiner 
stated "the underlying cause of his back pain is that of 
spinal stenosis.  This is a degenerative process compatible 
with his age.  He is noted to have no neurological impairment 
at the present time.  It is extremely unlikely that the blast 
injury sustained in WWII actually caused the underlying 
arthritic process."

The examiner further opined that the underlying scarring 
process of the soft tissues of the back secondary to the 
shrapnel injury may cause a slight worsening of the level of 
degree of stiffness, but the degree of such exacerbation was 
minimal.  The examiner concluded that the underlying etiology 
of the veteran's pain and stiffness was that of his 
degenerative arthritis, which would worsen with aging.

The examiner reviewed the veteran's claims file, and x-rays 
in conjunction with this examination.

Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001.  In this regard, the Board notes that during the course 
of this appeal the veteran was afforded a very detailed VA 
bone and joints examination.  In addition, the record 
includes pertinent VA and private treatment records.
Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, statement of the case, and VCAA notice dated 
February 2001, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and the basis for denial of the claim.  Hence, the 
veteran has been notified of what is needed to substantiate 
the claim.

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Rating Criteria

The veteran essentially contends that the noncompensable 
rating currently in effect for his residuals of shell 
fragment wounds, lower back disability, does not adequately 
reflect the severity of his condition.  The Board must 
determine whether the weight of the evidence supports the 
veteran's claim(s) or is in relative equipoise, with the 
veteran prevailing in either event. However, if the weight of 
the evidence is against his claim(s), the claim(s) must be 
denied. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 
(1995).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.
A compensable evaluation for scars, (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration (10 
percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  38 
C.F.R. § 4.118, Codes 7803, 7804, 7805, respectively.  
Additionally, if applicable, limitation of function of the 
lower back may be evaluated under the relevant diagnostic 
codes of 38 C.F.R. Part 4, which are Diagnostic Codes 5289, 
5292, 5293 or 5295.

The veteran's residuals of shell fragment wounds to the lower 
back are currently evaluated as noncompensable, and have been 
consistently rated as such.  In the September 1996 Board 
decision granting service connection, the BVA thoroughly 
analyzed all of the veteran's past service and post-service 
medical records and examinations.  Those records consistently 
reveal that the scars on the appellant's lower back were 
without swelling, nontender and nonadherent, had no keloid 
formation, and were without other symptom or pathology.  
Additionally, all VA examinations of record reflect that the 
scars cause no functional impairment, no bone or deep muscle 
scarring, no limitation of motion, and no pain.

Likewise, there is no evidence of record showing the shell 
fragment wounds to the lower back to affect the motion of a 
body part, or to have abrasions or other symptoms, hence, 
compensable evaluations for the service-connected residuals 
scars are not warranted under diagnostic codes 7803, 7804 or 
7805 with related diagnostic codes for any affected body 
part.  Additionally, in the absence of medical evidence of 
muscle impairment as a result of the service-connected shell 
fragment wounds, consideration of 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5301 through 5323, is also unwarranted.  
Similarly, Diagnostic Codes 5289 to 5293 are not for 
application.

The Board recognizes that the veteran complains of pain of 
the lower back, but finds that the evidence does not 
associate any functional limitation of the back (such as a 
limp, limitation of motion, or muscle weakness) to the 
residuals of the shell fragment wounds of the lower back, to 
warrant a compensable rating.  38 C.F.R. §§ 4.45, 4.59.  
Although the evidence of record reflects that the veteran 
does experience pain and limitation of motion in his back and 
shoulder; it does not demonstrate that such limitation of 
motion and pain are solely caused by or the result of the 
service-connected shell fragment wounds.  The report of the 
veteran's November 1996 muscles and spine VA examination 
noted that the veteran had normal musculoskeletal system with 
no defects.

Essentially, the record reflects that the residual scars of 
the shell fragment wounds are asymptomatic.  In October 2000 
VA examination, the examiner observed normal gait, no ataxia 
and no muscular atrophy.  On close scrutiny of the lower 
back, some very fine punctate markings through the low lumbar 
and sacral area were noted.  However, there was no tendon, 
bone, joint or nerve damage associated with the wounds, and 
no complaints of any pain in the scars.  The current low back 
pain was noted as more likely associated with degenerative 
joint disease of the back, compatible with aging.  
Additionally, although the October 2000 VA examiner opined 
that the underlying scarring process of the soft tissues of 
the back secondary to the blast injury in service may cause 
slight worsening in the level or degree of stiffness, but 
that the degree of exacerbation was minimal.  Significantly, 
the examiner concluded that the low back pain had no 
relationship to the service-connected residuals of shell 
fragment wounds.

In the veteran's favor is a letter of opinion from private 
physician Dr. Minteer, concluding that the lower back 
pathology is secondary to the residuals of shrapnel wounds.  
However, the Board notes there is no indication that Dr. 
Minteer's opinion letter is based on review of the veteran's 
complete medical records.  Additionally, no additional 
testing, including x-rays, was completed, as in the VA 
examination.
Thus the VA examination and opinion of October 2000, is 
entitled to more weight because it was a complete and 
thorough examination, based on review of the veteran's entire 
claims file.  It is therefore more persuasive when considered 
with the rest of the evidence of record.  

Additionally, any contentions by the veteran that the 
residuals of his shrapnel wounds are somehow related to the 
current back pathology, are not competent evidence, since 
there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Here, there is no 
evidence the veteran's residuals of shell fragment wounds to 
the low back result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, in the 
absence of an exceptional or unusual disability picture, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for residuals of the shell 
fragment wounds of the lower back area, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to an increased (compensable) disability 
evaluation for residuals of shell fragment wounds to the 
lower back is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

